DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12 March 2021 and 2 August 2021 is being considered by the examiner.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “presentation device” of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“presentation device” [generic placeholder] “to select at least a first subset of training samples of training data to present to a user and to display a representation of the first subset of training samples and a representation of a field sample for an event“ [functional language] in claim 22: Figure 3 and paragraphs [0137]-[0147] of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 14-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anushiravani et al. (US 2020/0151516).

Regarding claim 1, Anushiravani et al. disclose an apparatus, the apparatus comprising: 
Memory (Paragraph [0150]); and 
logic circuitry (Paragraphs [0150]-[0151]) to determine a first activation profile associated with an event (Paragraphs [0046] and [0060]: “FIG. 1A illustrates how sensory data from different sensors are captured, according to an embodiment. User 101 is shown coughing in environment 100 (e.g., the patient's home)”, “Once features are extracted from the user data objects they are used to train a neural network that detects particular symptoms. For example, audio features at a certain time-stamp that correspond to a cough sound, along with other current information obtained from the user data object (e.g., weight and gender of the patient), are used in the feature vector 305."), the first activation profile based on activation of nodes in one or more layers of a neural network during inference to generate an inference output (Paragraph [0065]: “Once weights and biases are determined, the middle layer of this feedforward neural network (S12) represents the final features that are extracted by the neural network, and used to train the model. When performing inference, only layers up to B_3 (S12, highlighted by 313) are used to extract the final features.”); to correlate the first activation profile against a second activation profile associated with a first training sample of training data (Paragraph [0092]: “In some cases, the user's sleep quality can be correlated with the user's disease state and symptoms. For example, if the temperature in the user's bedroom increases the user starts coughing or showing other symptoms. In such a case, a sleep score can be determined based on a weighted average of user's symptoms, so that a user can lake actions that could increase their sleep quality. To determine the sleep quality sleep scores, a series of features that could describe the sleep quality (i.e., a sleep quality feature vector) can be extracted at each timestamp.”); to determine that the first training sample is associated with the event based on correlation (Paragraph [0102]: "FIG. 77 shows a recurrent network for predicting symptoms from a sequence of data according to an embodiment. In particular, FIG. 17 depicts a recurrent neural network (ANN) for predicting respiratory or sleep abnormalities based on the features extracted from FIG. 13 or FIG. 3A/B from each timestamp. The layers in the bottom (7701) of this figure represent these features roiled in time. Layers labeled Z'1 (1702) can be set to any memory units such as Long Short-Term Memory (LSTM) or Gated Recurrent Units (GRUs). Only one recurrent hidden layer was used to train this example HNN, as training ANN with over one hidden layer is computationally expensive. A deeper feedforward neural network, however, can be used as a final layer to predict labels, where the labels are set during training when a symptom starts and unset when the symptom ends. This type of RNA network is an example of a many-inputs-to-many-outputs architecture, A many-inputs-to-one-output sequence can also be designed, wherein the label is only set once for each corresponding symptoms. As mentioned earlier for the previous feedforward neural networks, an ANN model is first trained offline using back propagation. Once the model is trained, parameters are fixed during inference. in another embodiment, the input feature can be compressed using a one dimensional convolutional neural network before entering the memory cells as it decorrelates input features further and adjust label vector dimensionalities to any desired value.”); and to output an indicator to identify the first training sample as being associated with the event (Paragraph [0103]: “As depicted in FIG. 184A an autoencoder (1802) is trained on a feature vector corresponding to an input data and a target label (1803). Once such autoencoders are trained, they can be applied to segments wherein the previous classifier was uncertain about. The distance between the output of these classifiers is then measured as shown in FIG. 188. For example, consider a segment passed through a cough autoencoder and resulting in a large distance, more than a predetermined threshold, between the input and the target. That means the autoencoder is unable to generate that segment and therefore it is most likely not a cough. Since there can be several autoencoders, a decision tree can be trained to identify which auto encoder and in which order they should be applied to verily the true label of segments more efficiently.”).

Regarding claim 2, Anushiravani et al. disclose the apparatus of claim 1, the logic circuitry to partition the training data based on one or more contextual dimensions associated with the event to identify multiple subsets of training samples in the training data, each of the training samples to be associated with a set of one or more contextual dimensions (Paragraphs [0099] and [0109]).

Regarding claim 7, Anushiravani et al. disclose the apparatus of claim 1, wherein the correlation comprises comparison of the first activation profile with multiple subsets of training samples in the training data to associate the first activation profile with one subset of the multiple subsets of training samples in the training data based on characteristics associated with the event (Paragraphs [0099] and [0109]), an activation vector associated with the event, or a combination of the characteristics and the activation vector associated with the event.

Regarding claim 14, this claim is rejected under the same rationale as claim 1, wherein the output from the neural network is an “auxiliary network.”

Regarding claim 15, this claim is rejected under the same rationale as claim 2.

Regarding claim 18, this claim is rejected under the same rationale as claim 1.

Regarding claim 19, this claim is rejected under the same rationale as claim 2.

Regarding claim 20, Anushiravani et al. disclose the computer program product of claim 18, wherein the correlation comprises tracing of the first activation profile back to one subset of multiple subsets of training samples in the training data based on characteristics associated with the event (Paragraphs [0099] and [0109]), an activation vector associated with the event, or a combination of the characteristics and the activation vector associated with the event.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anushiravani et al. (US 2020/0151516) in view of Ghayoume et al: “Local Sensitive Hashing (LSH) and Convolutional Neural Networks (GNNs) for Object Recognition”).

Regarding claim 3, Anushiravani et al. disclose the apparatus of claim 2.
Anushiravani et al. fail to teach the logic circuitry to determine a first subset of training samples by clustering the training data based on characteristics associated with the training data with a locality sensitive hashing (LSH), the characteristics associated with indicators to indicate an activation intensity associated with the contextual dimensions.
Ghayoume et al. disclose determining a first subset of training samples by clustering the training data based on characteristics associated with the training data with a locality sensitive hashing (LSH), the characteristics associated with indicators to indicate an activation intensity associated with the contextual dimensions (See page 1197, I. Introduction, second paragraph: “we cluster the output…we use LSH to map similar items to the same buckets with a high probability of similarity.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the LSH teachings of Ghayoume et al. in the apparatus taught by Anushiravani et al..  The motivation to comebine would have been in order to improve accuracy in the neural network (See Ghayoume et al., page 1199, V. Conclusion and Future Works.) 

Regarding claim 4, Anushiravani et al. and Ghayoume et al. disclose the apparatus of claim 3, the logic circuitry to determine the first subset of training samples by clustering the training data with a locality sensitive hashing (LSH) based on a combination of the characteristics and activation vectors of the first subset of training samples (See page 1198 of Ghayoume et al., column 1, lines 5-28).

Regarding claim 5, this claim is rejected under the same rationale as claims 3-4.

Regarding claim 16, this claim is rejected under the same rationale as claim 3.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anushiravani et al. (US 2020/0151516) in view of Button et al. (US 2012/0102050).

Regarding claim 6, Anushiravani et al. disclose the apparatus of claim 1.
Anushiravani et al. fail to teach wherein determination of the first activation profile associated with the event comprises capture of characteristics associated with the event, the characteristics to comprise values associated with contextual dimensions.
Button et al. disclose wherein determination of a first activation profile associated with an event comprises capture of characteristics associated with the event, the characteristics to comprise values associated with contextual dimensions (Paragraphs [0184] and [0212]-[0213]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Button et al. in the apparatus taught by Anushiravani et al..  The motivation to combine would have been to improve the user’s interaction with actions by enhancing the learning of the system (See paragraph [0002] of Button et al.).

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Anushiravani et al. (US 2020/0151516) in view of Sipple (US 2014/0095425).

Regarding claim 8, Anushiravani et al. disclose the apparatus of claim 1.
Anushiravani et al. fail to teach the logic circuitry to cluster the training samples based on a hierarchy of contextual dimensions.
Sipple discloses clustering training samples based on a hierarchy of contextual dimensions (Paragraph [0073]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the hierarchy teachings of Sipple in the apparatus of Anushiravani et al.  The motivation to combine would have been to provide a real-time scalable algorithm (See paragraph [0032] of Sipple).

Regarding claim 21, this claim is rejected under the same rationale as claim 8.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anushiravani et al. (US 2020/0151516) in view of Martin et al. (US 2018/0293464).

Regarding claim 9, Anushiravani et al. disclose the apparatus of claim 1.
Anushiravani et al. fail to teach the logic circuitry to cluster the training samples based on activation vectors associated with the training samples. 
Martin et al. disclose clustering training samples based on activation vectors associated with the training samples (Paragraphs [0064]-[0065]). 
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the clustering and activation vectors teachings of Martin et al. and apply them to the apparatus taught by Anushiravani et al. The motivation to combine would have been to provide clustering in the neural network that considers the functional interactions among concepts with a machine learning model to capture relationships, such as context, thus improving the training (See paragraph [0007] of Martin et al.).

Regarding claim 11, Anushiravani et al. disclose the apparatus of claim 1.
Anushiravani et al. fail to teach the first activation profile to comprise characteristics associated with the event, an activation vector associated with the event, or a combination of the characteristics and the activation vector associated with the event.
Martin et al. disclose a first activation profile comprising characteristics associated with an event, an activation vector associated with the event (Paragraphs [0064]-[0065]), or a combination of the characteristics and the activation vector associated with the event.
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the clustering and activation vectors teachings of Martin et al. and apply them to the apparatus taught by Anushiravani et al. The motivation to combine would have been to provide clustering in the neural network that considers the functional interactions among concepts with a machine learning model to capture relationships, such as context, thus improving the training (See paragraph [0007] of Martin et al.).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anushiravani et al. (US 2020/0151516) in view of Ozcan et al. (WO 2020/018154 A1).

Regarding claim 10, Anushiravani et al. disclose the apparatus of claim 1.
Anushiravani et al. fail to teach the logic circuitry to identify a scoring matrix for a first subset of training samples based on the first activation profile for a field sample based on the event.
Ozcan et al. disclose identifying a scoring matrix for a first subset of training samples (Paragraph [0049]).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Anushiravani et al. performs the same function as it does separately of correlating profiles and outputting indicators, and Ozcan et al. performs the same function as it does separately of identifying a scoring matrix.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in the logic circuitry identifying a scoring matrix for a first subset of training samples based on the first activation profile for a field sample based on the event.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 17, this claim is rejected under the same rationale as claim 10.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Anushiravani et al. (US 2020/0151516) in view of Chhabra et al. (US 2016/0180078).

Regarding claim 12, Anushiravani et al. disclose the apparatus of claim 1.
Anushiravani et al. fail to teach the logic circuitry to comprise a trusted execution environment to gather training samples from different models.
Chhabra et al. disclose a trusted execution environment to gather training samples from different models (Paragraphs [0058] and [0098]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the trusted execution environment of Chhabra et al. in the apparatus taught by Anushiravani et al.  The motivation to combine would have been in order to provide secured communications in the apparatus.

Regarding claim 13, Anushiravani et al. disclose the apparatus of claim 1.
Anushiravani et al. fail to teach the logic circuitry to comprise a trusted execution environment to communicate with remote devices to receive training samples through crowdsourcing. 
Chhabra et al. disclose a trusted execution environment to communicate with remote devices to receive training samples through crowdsourcing (Paragraphs [0058] and [0098], receiving data from multiple remote computers is “crowdsourcing”). 
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the trusted execution environment of Chhabra et al. in the apparatus taught by Anushiravani et al.  The motivation to combine would have been in order to provide secured communications in the apparatus.

Allowable Subject Matter

Claims 22-25 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for indicating allowable subject matter is that claim 22 recites “a presentation device to select…” which is being interpreted under 112f, and thus to correspond to the structure described in Figure 3 and paragraphs [0137]-[0147] of the specification.  Therefore, the claims cover subject matter which, in combination with the other recites features, is not taught and/or suggested either singularly or in combination within the prior art.
Claims 23-25 are allowed due to their dependency from claim 22.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
31 August 2022